United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2698
                                    ___________

Bernard Anthony Valentine,               *
                                         *
                   Appellant,            * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
United States of America,                *     [UNPUBLISHED]
                                         *
                   Appellee.             *
                                    ___________

                               Submitted: June 19, 2000

                                   Filed: June 29, 2000
                                    ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

       Bernard Anthony Valentine appeals the district court's denial of his 28 U.S.C.
§ 2255 motion to vacate, set aside, or correct his sentence, contending only that his
criminal history category should be reduced because an earlier California conviction
counted in computing Valentine's criminal history category was "expunged."
See United States Sentencing Guidelines Manual, § 4A1.2(j) (1993) ("[s]entences for
expunged convictions are not counted" in figuring criminal history category); but
see id., comment. n.10 ("A number of jurisdictions have various procedures pursuant
to which previous convictions may be set aside or the defendant may be pardoned for
reasons unrelated to innocence or errors of law, e.g., in order to restore civil rights or
to remove the stigma associated with a criminal conviction. Sentences resulting from
such convictions are to be counted. However, expunged convictions are not counted.").
Valentine's earlier California conviction was set aside because Valentine met certain
conditions outlined in California Penal Code § 1203.4(a). Section 1203.4(a) provides,
however, that "in any subsequent prosecution of the defendant for any other offense,
the prior conviction may be pleaded and proved and shall have the same effect as if
probation had not been granted or the accusation or information dismissed."
Additionally, as the district court concluded:

      The California courts have held that, "expungement under . . . section
      1203.4 does not eradicate a conviction or purge a defendant of the guilt
      established thereby." Adams v. County of Sacramento, 1 Cal. Rptr. 2d
138, 141 (Cal. App. 1991) . . . . Further, set aside convictions may be
      used to enhance punishment in subsequent prosecutions. Id. . . .
      [Valentine's] California conviction was set aside for reasons "unrelated to
      innocence or errors of law," and thus may properly be counted in
      computing his criminal history.

(Dist. Ct. Order at 4.) We thus affirm the denial of Valentine's § 2255 motion for the
reasons expressed in the district court's thorough order. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-